Citation Nr: 0814036	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active military duty from August 1961 
to August 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for hearing 
loss is addressed in the remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center, 
in Washington, DC.


FINDING OF FACT

A back disorder is not related to active military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, February 2005 and March 
2006 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required here.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (1) contains competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not 
establish that the veteran experienced an event, injury, or 
disease in service and does not indicate an association 
between a back disorder and active service.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records, to include service entrance and 
discharge examinations, are negative for a back disorder.  In 
a November 1988 private record, the veteran reported low back 
pain after someone landed on his back.  In an April 1989 
private record, the veteran stated he was involved in an 
automobile accident three years prior in which he dislocated 
his left hip.  He stated that although he had severe pain 
after the automobile accident, x-rays at the time were 
unrevealing.  The veteran reported pain in the left hip which 
seemed to be emanating from the left sacroiliac area.  The 
veteran reported nagging low back pain of many years.  The 
veteran also reported that his back was re-irritated after 
another person fell on his low back about three weeks prior.  
X-rays of the lumbar spine showed a spondylolisthesis of the 
L4 vertebral body.  The impression was lumbosacral strain and 
a possible herniated disc.  In an August 1989 private record, 
the veteran reported back pain.

In a November 1989 private medical record, the veteran 
reported current back pain and problems with back pain in the 
past.  In a December 1989 private record, the veteran 
complained of back pain.  The veteran reported improvement 
due to medication, but a flare up in the previous two to 
three weeks.  The examiner noted there was "no real injury" 
to the back.  The examiner also noted left hip pain radiating 
from the back and tenderness in the left lumbar area with 
forward flexion, extension, and right lateral bending.  A 
December 1989 private record noted a herniated disc fragment 
at L4-L5, plus bulging of the anulus at L5-S1.

In a December 1989 private medical record, a computed 
tomography (CT) scan revealed evidence of a large herniated 
disc fragment on the left at L4-L5, bulging of the anulous or 
possible small herniated disc fragment on the right at L5-S1, 
and marked disc degeneration at this level with gas in the 
disc space.  There were mild degenerative changes of the 
apophyseal joints of the lower lumbar spine.  The impression 
was large herniated disc fragment on the left at L4-L5, 
bulging of the anulous fibrosis or small herniated nuclear 
fragments on the right at L5-S1, and advanced disc 
degeneration of L5-S1.  A January 1990 private record noted 
the probable disc herniation as shown in the December 1989 CT 
scan and indicated that the herniation at the L4 level on the 
left produced hip and thigh pain with symptoms primarily in 
the low back and hip.  In March 1993 private records, the 
veteran reported low back pain for the past four years and 
that he fell on ice and landed on his buttocks and back.  In 
private records from March 1993 through August 1995, the 
veteran reported varying degrees of back pain.  In a July 
2003 private record, the veteran reported low back pain that 
began when he was hauling and picking up bales of hay.

In January 2005 and July 2005 statements, the veteran stated 
that during service as an aircraft radio repairman, he lifted 
80 to 100 pound radios from airplane wheels, that his back 
disorder began in 1961, and that he was treated for back 
problems in 1968, shortly after service discharge.

In a September 2005 VA medical record, the veteran reported 
low back pain since the 1980s and that he had a CT scan at 
that time.  A questionable pinched nerve was noted and a 
surgeon sent the veteran to physical therapy.  The veteran 
reported recent dramatic relief with chiropractic treatment.  
The veteran reported that he lifted heavy equipment in the 
Air Force, farmed after discharge from service, and wore a 
back brace.

In December 2005 statements, the veteran stated that in March 
1993, he slipped on ice, but did not fall.  This jarred his 
back and caused back pain.  The veteran stated that in 
service he had to lift radios weighing 60 to 80 pounds on 
airplane wheels that were high off of the ground.  Post 
service discharge, from 1965 to the spring of 1968, the 
veteran worked in an assembly line which required no heavy 
lifting and he had no trouble with his back.  In 1968, the 
veteran began farming and had immediate trouble with his 
back.  The veteran stated that he may not have sought 
treatment in 1968, but that he did seek treatment in the 
early 1970s for back problems.  The veteran also reported 
that when his hip hurt in 1989, a specialist found that his 
back was causing the pain.  The veteran was referred to 
physical therapy.  The veteran stated he also received 
physical therapy after slipping on ice.  The veteran stated 
that he began chiropractic treatment in the early 1990s and 
this helped his back.  The veteran reiterated his belief that 
although he did not go to the doctor for his back in the 
service, he hurt his back while lifting the radios off of the 
ground to the wheel of the aircraft and then into the radio 
compartment.

In a June 2006 statement, the veteran again stated that his 
back disorder was related to service.  The veteran stated 
that he probably never mentioned his back pain was possibly 
caused by service.  The veteran reiterated that he sought 
treatment for his back in the early 1970s.  The veteran 
stated that he had been treated by a chiropractor regularly 
for the last twelve years, treatment had helped his back a 
little, and if he had not received the chiropractor's 
treatment, he was sure he would be in constant pain.

The Board finds that the evidence of record does not support 
service connection for a back disorder.  There is medical 
evidence of a current back disorder.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although degenerative changes were 
diagnosed in December 1989, degenerative joint disease was 
not diagnosed within one year of service discharge.  38 
C.F.R. §§ 3.307, 3.309.  Additionally, the Board finds that 
there is insufficient evidence of inservice incurrence of a 
back disorder.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The veteran is 
competent to report that his active duty job required lifting 
and that he experienced back pain when lifting.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify regarding actual observations 
and personal knowledge).  However, the veteran's service 
medical records are negative for back complaints, treatment, 
or injury.  

Moreover, the evidence of record does not demonstrate a nexus 
between a current back disability and active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  The 
veteran stated that he experienced back pain as early as 1968 
and was treated in the 1970s, but there is no objective 
medical evidence of a back disorder until November 1988, over 
20 years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  The veteran 
stated that he did not experience back pain from 1965 to 1968 
because he was working in an occupation that required no 
heavy lifting, but experienced immediate back pain when he 
began farming in 1968.  Moreover, in private medical records 
from November 1988 to December 2005, the veteran reported low 
back pain after someone landed on his back, an automobile 
accident, hauling bales of hay, and slipping on ice and 
jarring his back.  Although the veteran stated that his 
current back disorder was caused by active service, his 
testimony is not competent to establish a medical opinion of 
a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not to establish a medical opinion).  
Accordingly, service connection for a back disorder is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a back disorder is denied.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, remand is 
required for additional development in accordance with VA's 
duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, remand is required to obtain or attempt to 
obtain additional medical records.  In an April 2006 VA 
medical record, a VA physician referred the veteran to Dr. 
Tegt.  In a June 2006 statement, the veteran stated that Dr. 
Tegt administered a hearing test, found loss of high pitch, 
and concluded that this hearing loss was caused by exposure 
to loud noises.  No records from Dr. Tegt are of record.  
Although it is unclear whether the records are private or VA 
records, they are relevant to the issue of entitlement to 
service connection.  See 38 C.F.R. § 3.159(c) (noting that 
VA's duty to assist includes making reasonable efforts to 
obtain private medical records); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (holding that where VA medical 
treatment records are material to the issue on appeal and are 
not included within the claims file, a remand is necessary to 
acquire such VA records, because VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees).

Second, remand is required to obtain an additional medical 
opinion regarding the etiology of bilateral hearing loss.  
Although an April 2005 VA audiological examination was 
obtained, the examiner's opinion failed to address inservice 
and post-service occupational and recreational noise 
exposure, even though the veteran worked as a farmer since 
1968.  The examiner opined that because the service discharge 
examination was negative, any current hearing loss was not 
related to service.  See 38 C.F.R. § 3.303(d) (service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service).  Accordingly, an additional medical opinion is 
required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the veteran and 
afford him the opportunity to provide 
contact information for Dr. Tegt.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO must make arrangements to obtain 
all the records of treatment or 
examination from Dr. Tegt.  The RO must 
also obtain any VA Medical Center 
treatment records not already of 
record.  All information obtained must 
be made part of the claims file.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain, (b) briefly explain the efforts 
that the RO made to obtain those 
records, and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond. 

3.	The RO must request from the veteran a 
statement regarding his post-service 
noise exposure, to include occupational 
and recreational noise exposure.

4.	After receipt of any additional 
evidence, the RO must obtain a medical 
opinion from a VA examiner.  The 
examiner must examine the entire claims 
file and provide an opinion regarding 
whether the veteran's current bilateral 
hearing loss was caused by his military 
service.  After a review of the 
examination findings already of record, 
any history of inservice and post-
service noise exposure, and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss is related to the 
veteran's period of military service, 
or to any incident therein, to 
specifically include as due to noise 
exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss 
began as a result of any inservice 
noise exposure.  The examiner must 
specifically address the April 2005 VA 
audiological examination opinion, the 
private medical evidence of record, and 
all records of treatment or examination 
from Dr. Tegt.  The examiner must 
support any opinion with citation to 
evidence in the record and not merely 
cite conclusions reached in the prior 
VA opinion, private medical records, or 
records obtained from Dr. Tegt.  If an 
opinion cannot be provided without 
resort to speculation, it must be noted 
in the report.  The rationale for all 
opinions expressed must be provided.  
The report must be typed.

5.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


